Dismissed and Memorandum Opinion filed January 22, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00923-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION
                        OF P. A. P.

                      On Appeal from Probate Court No. 4
                             Harris County, Texas
                         Trial Court Cause No. 206898

                 MEMORANDUM                      OPINION


      This is an attempted appeal from an “Order of Protective Custody” signed
October 15, 2014, and an “Order Appointing Attorney on Petition for Order to
Administer Psychoactive Medication” signed October 24, 2014. The record
contains a dismissal order signed by the trial court on October 27, 2014, dismissing
the cause for want of prosecution.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Because the cause has been
dismissed, there is no pending appealable order in the record.
      On December 16, 2014, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless on or before
December 29, 2014,appellant filed a response demonstrating grounds for
continuing the appeal. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2